DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
                                              Status of claims
Claims 1-19 as amended and new claims 20 and 21 as filed on 9/21/2020 are pending and under examination in the instant office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims are 1-4, 14-19 as amended and new claims 20 and 21 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al) and US 7,144,977 (Eyal et al).

In particular (and as applied claims 1, 14 and 15): the cited WO 2009/025547 (Barker et al) discloses a process for the conversion of lignocellulose into an organic acid and producing organic acid such as lactic acid from the lignocellulose (entire document including abstract, figure 1; page 3, line 5; page 17, lines 27-29); wherein the process comprising the following steps: 
a) pretreating a feed comprising lignocellulose material with an alkaline agent comprising a divalent cation such as calcium in the presence of water at a pretreatment temperature, to obtain an aqueous slurry of alkaline pretreated lignocellulose material (pages 4-5; page 4, line 30; page 17, lines 1-17);
b) supplying the slurry of alkaline pretreated lignocellulose material to a fermentation zone (bioreactor) and subjecting the pretreated Iignocellulose material, in the fermentation zone (bioreactor) in the presence of a hydrolytic enzyme and a microorganism that is able to convert saccharides into an organic acid, to enzymatic hydrolysis and fermentation to obtain a fermentation broth comprising insoluble lignocellulose, precipitated and dissolved salt of the organic acid with the divalent cation, and enzyme (figure 1; pages 6-7; page 18, example 4);

d) separating the fermentation broth into a “liquid phase” and a “solid phase”. For example: see page 19, lines 6-10, wherein collected samples are centrifuged and, thus, separated into “solid phase” and “liquid phase” by centrifugation. In the cited method the “solid phase” comprises “insoluble lignocellulose” or insoluble polymeric sugars (see page 19, line 27) and at least some “precipitated salt of organic acid” that would be calcium lactate since calcium derives from the lime-treated lignocellulose material and lactic acid is produced by fermentation of fermentable substrates  of the lime-treated lignocellulose materials.  In the cited method “liquid phase” comprises soluble or “dissolved salt of the organic acid” (calcium lactate as explained above) and at least one of “organic acid” (lactic acid as a main intended product of fermentation of the cited method), some remaining “soluble fermentable saccharides” (monomeric sugars and soluble oligomeric sugars, see page 19, line 9 and line 19) and some hydrolytic enzymes (hydrolytic enzyme is are used at SSF stage of the cited method). 
Although the cited WO 2009/025547 (Barker et al) does not explicitly recite presence of both “dissolved” and “precipitated” lactate salts, one of skill in the art would clearly acknowledges their presence. For example: WO 98/37050 (Eyal et al) states that alkaline earth-metal lactate (calcium lactate) in a fermentation broth could be dissolved, or, alternatively, part of it is in a solid form (page 13, par. 2). 
Although the cited WO 2009/025547 (Barker et al) does not explicitly describe washing of separated solids, the cited method clearly comprises recovery of products 
Therefore, manipulations and results of the step d) in the cited method are the same as required by the claimed method.
The cited WO 2009/025547 (Barker et al) does not describe recycling steps or the step (e) of claims 1, 20 and 21. 
However, recycling of process streams have been known and practiced in the prior art as adequately evidenced by the other cited references. 
For example: the cited WO 2004/063382 (Otto) teaches that various residual streams obtained after separation of lactic acid and/or lactate from the fermentation stage are recycled back into fermentation stage or to any of previous stages (page 7, lines 26-34), wherein the cited method comprises both alkaline pretreatment step and enzymatic saccharification and lactic acid fermentation step. Thus, the cited reference by Otto clearly teaches and/or suggests adding recycling step to the process for conversion of lignocellulose into organic acid. 
For example: US 5,508,183 (Scott et al) describes recycling of liquid streams or “liquid phase” with soluble cellulosic materials, saccharides, enzymes and wash waters back into the lignocellulose treatment process system (figure 1) in the method of conversion of lignocellulose materials into microbial fermentation products. In particular, 
For example: US 7,705180 (van Krieken et al) teaches recycling part of liquid phase with divalent salt or magnesium after separation of lactic acid back into fermentation (col.6, lines 6-67); and recycling alkali earth salts including calcium into fermentation stage (col.3, lines 30-35) in the method for lactic acid production.
For example: US 7,144,977 (Eyal et al) teaches separation of streams of lactic acid/lactate salt mixture and recycling solution of lactate salt (“liquid phase”) into fermentation vessel for production of lactic acid; for example: see abstract and col. 8, lines 15-40. In particular, the cited document acknowledges benefic and desirability of a “direct” recycling lactate (liquid phase) into fermentation zone (col.14, line 55).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to add step of recycling of process streams to the process for conversion of lignocellulose into organic acid of WO 2009/025547 (Barker et al) as taught and/or suggested by the prior art with a reasonable expectation of success in converting lignocellulose into organic acid because recycling of process streams including liquid streams with dissolved salts, organic acid, hydrolytic enzyme, soluble cellulosic substrates have been known and practiced in the prior as adequately evidenced by the cited references  WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al) and US 7,144,977 (Eyal et al). 
It would have been obvious to one of skill in the art that both pretreatment stage and fermentation stages could benefit from recycle of residual streams of materials involved in the process as a whole for the very least cost-effective purposes.
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Regarding limitation drawn to recycling at least 50% of liquid phase (claims 1-3 and 17-19), it is noted that the amounts of liquid phase streams to be recycled back in to the process depend on particular materials and available containers used in the process; and, thus, these amounts are considered to be within the purview of ordinary skill practitioner depending on knowledge of a specific process design, especially in the absence of evidence to the contrary.
Regarding claim 4, selection of either one bioreactor or a series of bioreactors as “fermentation zone” in the method for converting lignocellulose material with hydrolytic enzyme and microorganisms is considered to be within the purview of ordinary skill practitioner depending on knowledge of a specific process design. 
Regarding claim 16, WO 2009/025547 (Barker et al) describes recovery of various organic acids including amino acid such as glutamic acid from liquid phase separated from the fermentation broth (page 3, line 7). 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
s 1-10, 14-19 as amended and new claims 20 and 21 remain/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al) and US 7,144,977 (Eyal et al) as applied to claims 1-4 and 14-21 above, and further in view of Mass et al (Appl Microbiol Biotechnol. 2006, 72, 861-868).
The disclosure by WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al) and US 7,144,977 (Eyal et al) as above.
The cited WO 2009/025547 (Barker et al) appears to describe recovery of organic acids and/or lactic acid from supernatant (page 22, line 6) or from “liquid phase” of fermentation broth. Thus, it is lacking explicit disclosure about recovering organic and/or lactic acid from “solid phase” or from salts. 
However, recovery of lactic acid from a solid precipitated state after fermentation of alkali-treated and enzymatically hydrolyzed lignocellulose materials has been practiced in the prior art as evidenced by the reference by Maas et al (2006). 
With respect to the  limitations of claims 5-8, the cited reference by Maas et al (2006) provides for teaching that wash water temperature for alkali recovery from solids is about bench/room temperature (page 863, col.1, last par) and wash water temperature for dissolution of precipitated solids with calcium lactate is about 70°C (page 863, col. 2, par 2-3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to further recover organic acid and/or lactic 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claim 9, the cited WO 2009/025547 (Barker et al) teaches production of further and/or additional fermentation products including acetic acid, formic acid, succinic acid (page 22, lines 10-19).  
As applied to claim 10, the cited WO 2009/025547 (Barker et al) teach addition of another acid such as sulphuric acid during fermentation (figure 1). 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

s 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al), US 7,144,977 (Eyal et al) and Mass et al (Appl Microbiol Biotechnol. 2006, 72, 861-868) as applied to claims 1-10 and 14-19 above, and further in view of Mass et al. (Biotechnology for Biofuels. 2008, 1, pages 1-14), US 6,623,599 (Laurila-Lumme et al) and Poykio (“Calcium carbonate waste from an integrated pulp and paper mill as a potential liming agent”. Environ. Chem. Lett. 2008, 6, pages 47-51).
The disclosure by WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al), US 7,144,977 (Eyal et al) and Mass et al (2006) as above.
The cited WO 2009/025547 (Barker et al) does not describe the use of solid phase materials and/or solid waste materials resulting from microbial fermentation of lime-treated straw for power generation. 
However, the cited reference by Mass (2008) teaches that final solid fractions resulting from microbial fermentation of lime-treated straw can be used as fuel for thermal conversion yielding thermal energy for heat and power generation (see abstract).
Further, it is noted that Barker discloses the use of paper in its process (page 3). Thus, a person of ordinary skill in the art would have at once envisaged that Bakker’s disclosure of the use of paper includes paper containing calcium carbonate because calcium carbonate is commonly used as a filler or pigment for paper (see US 6,623,599 at col. 1, lines 34-35).  The other reference by Poykio also teaches that ‘”precipitated 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to add steps of using solid phase materials and/or solid waste materials resulting from microbial fermentation of lime-treated straw for power generation to the method of WO 2009/025547 (Barker et al) with a reasonable expectation of success because the use of solid waste fractions resulting from microbial fermentation of lime-treated straw can be used as fuel for thermal conversion yielding thermal energy for heat and power generation evidenced by the reference by Maas et al (2008). 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive.
With regard to the disclosure by WO 2009/025547 (Barker et al) Applicants argue (response pages 8-9) that the claimed method requires that the claimed step a) of pretreating biomass and obtaining an aqueous slurry of pretreated biomass is immediately followed by the claimed step b) of subjecting the aqueous slurry to fermentation. But, as argued by applicant, the cited method comprises step of dewatering lime-pretreated biomass before fermentation. 
This argument is not found persuasive because the claimed method recites the use of “part of the slurry” in the claimed step b). The claimed “part of the slurry” is not limited by any specific characteristics with regard to water or solids contents. In the cited method the slurry of alkaline pretreated biomass, which is supplied to fermentation, is in a form of an aqueous slurry (27% solids in water to which more water is added for SSF; see page 18, lines 15-20).Thus, regardless how much water was removed during dewatering as argued, the dewatered alkaline pretreated biomass in the cited method is still an aqueous alkaline pretreated biomass slurry or a part of it within the meaning of the claims. Moreover, the claimed method is open to incorporation of additional steps or sub-steps by the virtue of open language “comprising”.
With regard to the teaching by Otto Applicants appear to argue that the disclosure by Otto might not be reasonably combined with the disclosure by Barker because Otto’ disclosure is drawn to a process for preparation of lactic acid from a 
This argument is not persuasive because Otto clearly teaches and suggests the use of alkaline-pretreated cellulose-containing biomass for conversion to organic acid (page 5, lines 15-18) during enzymatic cellulose hydrolysis simultaneously (or as alternative separately) with fermentation to lactic acid (page 5, line 20). As to the question of specific examples, it is noted that the instant specification is a generic description without any specific examples demonstrating what is actually produced and/or for what benefits or costs in order to establish differences, if any, with the prior art disclosure. 
Further with regard to the disclosure buy Otto, Applicants argue that Otto does not expressly define the phase “various residual streams” and its meaning is not clear in context (response page 11). However, Otto teaches that “various residual streams” are obtained after lactic acid has been separated from the fermentation broth using “conventional techniques.” (Otto page 7). Thus, the recited phrase “various residual streams,” as used in the disclosure by Otto, has the same meaning as the term “liquid phase” in claim 1. The recited phrase “any previously performed purification step” includes “both alkaline pretreatment step and enzymatic saccharification and lactic acid fermentation step.” Moreover,   each of other cited references including Scott, Van Krieken and Eyal broadly teach the “beneficial recycling of a “liquid phase” in a fermentation process. These references further demonstrate that recycling of process streams have been known and practiced in the prior art.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 4, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653